Exhibit 10.1

  

SUBJECT TO FRE 408

 PRIVILEGED AND CONFIDENTIAL

 EXECUTION VERSION

 

  

FORBEARANCE AND STANDSTILL AGREEMENT

 

FORBEARANCE AND STANDSTILL AGREEMENT, dated as of January 15, 2016 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
this “Forbearance Agreement”), by and among Eagle Bulk Shipping Inc., a
corporation incorporated and existing under the laws of the Republic of the
Marshall Islands (the “Borrower”), the companies party to the Loan Agreement (as
defined below) as guarantors, each a limited liability company formed and
existing under the laws of the Republic of the Marshall Islands (collectively,
the “Guarantors” and, together with the Borrower, the “Obligors”, and any one of
them, individually, an “Obligor”), and the banks and financial institutions
party to the Loan Agreement as “Lenders” identified on the signature pages
hereto (such Lenders, constituting the Majority Lenders under and as defined in
the Loan Agreement, collectively, the “Specified Lenders”, and any one of them,
individually, a "Specified Lender") (the Specified Lenders together with the
Obligors, collectively, the “Parties”, and any one of them, individually, a
“Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors, the Specified Lenders, the other banks
and financial institutions party to the Loan Agreement as “Lenders”
(collectively, the “Lenders”), ABN AMRO Capital USA LLC, as agent for the
Lenders (in such capacity, the “Agent”), and ABN AMRO Capital USA LLC, as
security trustee for the Lenders (the “Security Trustee”, and together with the
Agent and the Lenders, collectively, the “Lender Parties”, and any one of them,
individually, a “Lender Party”) are parties to that certain Loan Agreement dated
as of October 9, 2014 and as amended by an Amendatory Agreement dated as of
August 14, 2015 (as so amended and as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”); and

 

WHEREAS, the Guarantors have guaranteed the obligations of the Borrower under
the Loan Agreement; and

 

WHEREAS, one or more Events of Default exist under Clauses 20.1(b), (c), (d)
and/or (e) of the Loan Agreement as a direct result of the matters described
under the Section “Legal Contingencies” in the Borrower’s Form 10-Q filed with
the United States Securities and Exchange Commission for the quarterly period
ended September 30, 2015 (the “Disclosed Defaults”); and

 

WHEREAS, an Event of Default exists under Clause 20.1(a) of the Loan Agreement
due to the Borrower’s failure to pay when due the quarterly repayment
installment due January 15, 2016 pursuant to Clause 8.1(a) of the Loan Agreement
(the “Payment Default” and, together with the Disclosed Defaults, the “Specified
Defaults”); and

 

WHEREAS, as a consequence of the Specified Defaults, the Lenders may be entitled
to exercise, or instruct the Agent or the Security Trustee to exercise, certain
remedies under the Finance Documents, including, but not limited to, terminating
the Commitments, serving notice on the Borrower stating that the Loan, together
with accrued interest and all other amounts accrued or owing from the Borrower
or any other Security Party under the Loan Agreement and every other Finance
Document, are immediately due and payable or are due and payable upon demand and
enforcing the Security Interest created by the Loan Agreement and any other
Finance Document (all such available remedies arising as a direct result of any
of the Specified Defaults, collectively, the “Remedies”, and any one of them,
individually, a "Remedy"); and

 

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Specified Lenders are willing to forbear from availing themselves
of Remedies against the Obligors under the Finance Documents until 6:00 a.m.
(New York City time) on February 2, 2016 (the “Scheduled Forbearance Termination
Time”), upon the terms set forth in this Forbearance Agreement, if each of the
Obligors agree to and do comply with the terms of this Forbearance Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1.     Defined Terms. Unless otherwise defined herein, terms defined in the Loan
Agreement and used herein shall have the respective meanings given to them in
the Loan Agreement.

 

2.     Agreement to Forbear. The Specified Lenders agree to forbear from the
date hereof until the Termination Date from exercising any and all Remedies
against the Obligors under the Finance Documents solely with respect to the
Specified Defaults. Each of the Obligors acknowledges and agrees that,
notwithstanding the foregoing: (i) except as set forth herein, nothing contained
in this Forbearance Agreement shall be deemed to be a waiver or modification of
any Lender Party’s rights or remedies at law, in equity or otherwise, under or
in connection with the Loan Agreement or any other Finance Document, and each
Lender hereby expressly reserves, and the Agent and the Security Trustee shall
be deemed to have expressly reserved, all of such rights and remedies; (ii) the
Lender Parties are under no duty or obligation of any kind or any nature to
grant the Borrower or any other Obligor any additional period of forbearance
beyond that provided by the Specified Lenders herein; (iii) without limiting the
agreement to forbear set forth in the first sentence of this Section 2, any
action or inaction of any Lender Party with respect to the Finance Documents
(including, but not limited to, the standstill of the Agent and the Security
Trustee, as directed by the Lender Parties, as set forth herein) shall not be
deemed a waiver of any Specified Default or of any other Potential Event of
Default or Events of Default now or hereafter existing under any of the Finance
Documents, and shall not be deemed to be an extension of the Maturity Date or
the required date of any other payment of the Loans pursuant to Clause 8 of the
Loan Agreement or an alteration of the terms and nature thereof or a waiver of
any rights or remedies that any Lender Party may have under any of (A) the
Finance Documents, (B) this Forbearance Agreement or (C) any other documents,
instruments or agreements executed and/or delivered in connection therewith or
herewith, at law, in equity or otherwise; (iv) the Specified Lenders’ actions in
entering into this Forbearance Agreement are without prejudice to any Lender
Party’s right to pursue any and all remedies under the Finance Documents,
pursuant to applicable law or in equity, available to any of them in their
respective sole discretion upon the Termination Date; and (v) but for this
Forbearance Agreement, the Lender Parties would be entitled to exercise their
rights and remedies under the Finance Documents and applicable law in respect of
the Specified Defaults. Each of the Specified Lenders party hereto, collectively
representing at least the Majority Lenders, hereby authorize and direct the
Agent and the Security Trustee to comply with the provisions of this Forbearance
Agreement, including, without limitation, not to exercise Remedies with respect
to the Specified Defaults prior to the occurrence of the Termination Date.

 

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Outstanding Amounts. The Obligors hereby confirm that, on the date
hereof:

 

(a)     the outstanding aggregate principal amount of the Term Loan under the
Loan Agreement is $205,375,000.00, exclusive of accrued and unpaid interest and
fees thereon; and

 

(b)     the outstanding aggregate principal amount of the Revolving Loan under
the Loan Agreement is $40,000,000.00, exclusive of accrued and unpaid fees
thereon.

 

4.     Covenants. In consideration of the Specified Lenders’ agreement to
forbear as set forth in Section 2 of this Forbearance Agreement, the Obligors
agree as follows:

 

(a)     The Borrower shall pay to the Agent, for the account of the Lender Party
concerned, all amounts payable by the Borrower pursuant to Clause 21.2 or Clause
21.3 of the Loan Agreement, including, without limitation, in connection with
the negotiation, preparation and execution of this Forbearance Agreement.

 

(b)     During the term of this Forbearance Agreement, the Borrower shall
(i) provide to the Lender Parties financial reports prepared by the Borrower in
the ordinary course of the Borrower’s business as reasonably requested by the
Lender Parties, and (ii) use commercially reasonable efforts to cooperate with
the Lender Parties and their respective counsel to help them understand the
Borrower’s current financial position and near-term financial forecast.

 

5.     Termination of Forbearance. Notwithstanding any other term of this
Forbearance Agreement, the Specified Lenders’ obligation to forbear shall
automatically cease effective immediately, without requirement of any demand,
presentment, protest of any kind, all of which each of the Obligors hereby
waives, upon the earliest (the “Termination Date”) to occur of (i) the Scheduled
Forbearance Termination Time, (ii) the occurrence of any Event of Default (other
than a Specified Default), (iii) the occurrence of any failure to comply with
Section 4 of this Forbearance Agreement, which failure continues for more than 2
Business Days after written notice from the Specified Lenders or the Agent or
(iv) the failure of the representations and warranties set forth in Section 6 of
this Forbearance Agreement to be true and correct in any material respect as of
the date made.

 

6.     Representations and Warranties. Each Obligor hereby represents and
warrants to the Lender Parties as of the date hereof as follows:

 

(a)     Such Obligor (i) is duly incorporated or formed and validly existing and
in good standing under the law of its jurisdiction of incorporation or formation
and (ii) is duly qualified and in good standing as a foreign company in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to so qualify or be licensed except where, in each
case, the failure to so qualify or be licensed and be in good standing could not
reasonably be expected to have a Material Adverse Effect or which may affect the
legality, validity, binding effect or enforceability of this Forbearance
Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Such Obligor has the capacity and has taken all action, if applicable,
and no consent of any person is required, for it to execute this Forbearance
Agreement and to comply with its obligations hereunder. This Forbearance
Agreement has been duly executed and delivered on behalf of each Obligor.

 

(c)     This Forbearance Agreement constitutes the legal, valid and binding
obligations of each Obligor enforceable against it in accordance with their
respective terms, subject to any relevant insolvency laws affecting creditors’
rights generally.

 

(d)     The execution of this Forbearance Agreement by each Obligor and
compliance by each Obligor herewith will not result in a contravention of (i)
any law or regulation, (ii) the constitutional documents of any Obligor or (iii)
any contractual or other obligation or restriction which is binding on any
Obligor or any of its assets.

 

(e)     Other than the Specified Defaults, no Potential Event of Default or
Event of Default has occurred and is continuing as of the date hereof.

 

7.     Reaffirmation and Grant of Security Interests; Reaffirmation of
Guarantee.

 

(a)     Each Obligor has created Security Interests in favor of the Security
Trustee, on behalf of the Lenders and the Swap Banks, on the Collateral as
provided in the Finance Documents. Each Obligor hereby acknowledges that it has
reviewed the terms and provisions of this Forbearance Agreement and confirms
that each Finance Document to which it is a party (or is otherwise bound by) and
all Collateral encumbered thereby will continue to guarantee or secure to the
fullest extent possible in accordance with the Finance Documents and applicable
law, the payment and performance of the Secured Liabilities.

 

(b)     Each Obligor acknowledges and agrees that, except as expressly set forth
in this Forbearance Agreement, any of the Finance Documents to which it is a
party or is otherwise bound by shall continue in full force and effect and that
all of its obligations thereunder shall be legal, valid and binding obligations
of each Obligor, enforceable against such Obligor in accordance with their
terms, subject to any relevant insolvency laws affecting creditors’ rights
generally, and shall not be impaired or limited by the execution or
effectiveness of this Forbearance Agreement.

 

(c)     By executing this Forbearance Agreement, each Guarantor hereby
acknowledges, consents and agrees that all of its obligations and liabilities
under the provisions of each Finance Document to which it is a party remain in
full force and effect, and that the execution and delivery of this Forbearance
Agreement and any and all documents executed in connection herewith shall not
alter, amend, reduce or modify any of its obligations or liabilities under
Clause 16 of the Loan Agreement or any other provision of any Finance Documents
to which it is a party.

 

 

 
 

--------------------------------------------------------------------------------

 

 

8.     No Waivers. Other than this Forbearance Agreement, no settlement,
agreement or understanding (A) entered into with respect to the Finance
Documents or (B) purporting to amend, modify or qualify the Finance Documents or
to waive any rights or obligations set forth therein shall constitute a legally
binding agreement or contract, or have any force or effect whatsoever, unless
and until signed, or specifically agreed, pursuant to the terms and conditions
of Clause 28.1 of the Loan Agreement.

 

9.     Effectiveness; Condition Precedent. This Forbearance Agreement shall
become effective on the date on which each of the Borrower, each of the
Guarantors and each of the Specified Lenders party hereto constituting the
Majority Lenders shall have executed and delivered a copy hereof.

 

10.     Release. Each Obligor, each Obligor’s respective successors-in-title,
legal representatives, and assignees and, to the extent the same is claimed by
right of, through, or under any Obligor, their past, present, and future
employees, agents, representatives, officers, directors, shareholders, and
trustees, do hereby forever remise, release, and discharge each Lender Party,
and each Lender Party’s respective successors-in-title, affiliates,
subsidiaries, legal representatives, and assignees, past, present, and future
officers, directors, shareholders, trustees, agents, employees, consultants,
experts, advisors, attorneys, and other professionals (collectively, the “Lender
Group”), from any and all manner of action and actions, cause and causes of
action, defenses, counterclaims, setoffs, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, damages, judgments, expenses, executions, liens, claims of liens,
claims of costs, penalties, attorneys’ fees, or any other compensation,
recovery, or relief (including subordination of claims) (collectively, “Claims”)
on account of any loss, liability, obligation, demand, or cause of action of
whatever nature relating to, arising out of, or in connection with the Loan
Agreement or any other Finance Document, including, but not limited to, acts,
omissions to act, actions, negotiations, discussions, and events resulting in
the finalization and execution of this Forbearance Agreement, as, among, and
between the Obligors and the Lender Parties, such Claims whether now accrued and
whether now known or hereafter discovered, from the beginning of time through
the date hereof, and specifically including, without any limitation, any claims
of liability asserted or that could have been asserted with respect to, arising
out of, or in any manner whatsoever connected directly or indirectly with any
“lender liability-type” claim.

 

11.     No Challenge. The Obligors agree that their obligations under the
Finance Documents and this Forbearance Agreement are legal, valid and binding
obligations of each Obligor, enforceable against such Obligor in accordance with
their terms, subject to any relevant insolvency laws affecting creditors’ rights
generally.

 

12.     Miscellaneous.

 

(a)     The provisions of this Forbearance Agreement shall inure to the benefit
of and be binding upon the Parties and their respective successors and assigns
(as and to the extent assignment is permitted in accordance with the Loan
Agreement), and shall be governed by the laws of the State of New York, without
giving effect to the principles of conflicts of law thereof. This Forbearance
Agreement is a Finance Document. The terms of this Forbearance Agreement may not
be changed, waived, discharged, or terminated orally, but only by an instrument
or instruments in writing, signed by the Party sought to be bound. This
Forbearance Agreement may be executed in one or more counterparts, each of which
shall constitute an original. Each Party executing this Forbearance Agreement
represents and warrants that it has the authority to do so and that the person
signing on behalf of each Party has been authorized to do so.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Each of the Borrower and each Guarantor hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court thereof, in any action or proceeding arising out
of or relating to this Forbearance Agreement, and each of the Borrower and each
Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State Court or, to the extent permitted by law, in such Federal court.

 

(c)     This Forbearance Agreement shall not constitute a binding agreement
unless and until it has been executed and delivered by each of the Obligors and
the Specified Lenders party hereto.

 

(d)     Unless expressly stated herein, this Forbearance Agreement shall be
solely for the benefit of the Parties and no other person or entity shall be a
third party beneficiary hereof, except for the Agent and the Security Trustee,
who shall each be an express third party beneficiary hereof.

 

 

 

[Signature Pages Follow]

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Forbearance Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

 

EAGLE BULK SHIPPING INC., a corporation incorporated and existing under the laws
of the Republic of the Marshall Islands, as Borrower

 

 

 

 

 

  By:    /S/ Adir Katzav       Name: Adir Katzav
Title: Chief Financial Officer  

 

 

 
 [Signature Page to Forbearance Agreement]

--------------------------------------------------------------------------------

 

  

 

 

AVOCET SHIPPING LLC

BITTERN SHIPPING LLC

CANARY SHIPPING LLC

CARDINAL SHIPPING LLC

CONDOR SHIPPING LLC

CRANE SHIPPING LLC

CRESTED EAGLE SHIPPING LLC

CROWNED EAGLE SHIPPING LLC

EGRET SHIPPING LLC

FALCON SHIPPING LLC

GANNET SHIPPING LLC

GOLDEN EAGLE SHIPPING LLC

GOLDENEYE SHIPPING LLC

GRENE SHIPPING LLC

HARRIER SHIPPING LLC

HAWK SHIPPING LLC

IBIS SHIPPING LLC

IMPERIAL EAGLE SHIPPING LLC

JAEGER SHIPPING LLC

JAY SHIPPING LLC

KESTREL SHIPPING LLC

KITE SHIPPING LLC

KITTIWAKE SHIPPING LLC

KINGFISHER SHIPPING LLC

MARTIN SHIPPING LLC

MERLIN SHIPPING LLC

NIGHTHAWK SHIPPING LLC

ORIOLE SHIPPING LLC

OSPREY SHIPPING LLC

OWL SHIPPING LLC

PEREGRINE SHIPPING LLC

PETREL SHIPPING LLC

PUFFIN SHIPPING LLC

REDWING SHIPPING LLC

ROADRUNNER SHIPPING LLC

SANDPIPER SHIPPING LLC

SHRIKE SHIPPING LLC

SKUA SHIPPING LLC

SPARROW SHIPPING LLC

STELLAR EAGLE SHIPPING LLC

TERN SHIPPING LLC

THRASHER SHIPPING LLC

TRUSH SHIPPING LLC

WOODSTAR SHIPPING LLC

WREN SHIPPING LLC, as Guarantors

 

 

  By: /s/ Adir Katzav     Name: Adir Katzav     Title: Attorney-in-Fact  

 

 

 

 
 [Signature Page to Forbearance Agreement]

--------------------------------------------------------------------------------

 

[signature2.jpg]

 

 

 

 
  [Signature Page to Forbearance Agreement]

--------------------------------------------------------------------------------

 

[signature3.jpg]

 

 

 

 
 [Signature Page to Forbearance Agreement]

--------------------------------------------------------------------------------

 

[signature4.jpg]

 

 

 

 
  [Signature Page to Forbearance Agreement]

--------------------------------------------------------------------------------

 

[signature.jpg]

 

 

 

 
   [Signature Page to Forbearance Agreement]

--------------------------------------------------------------------------------

 

[signature5.jpg]

 

 

 

 [Signature Page to Forbearance Agreement]